El Juez Asociado Sr. Wolf,
emitió la opinión del tribunal.
El resultado de las alegaciones y pruebas en esta solici-tud de mandamus es que fué presentada una acusación contra Bonifacio Rodríguez por un delito de homicidio el día 24 de septiembre de 1918; que la lectura de la acusación tuvo lugar el día 7 de octubre de 1918, y entonces el acu-sado alegó su inocencia; que la corte señaló el día 24 para el juicio pero que a consecuencia del terremoto de 11 de octubre de 1918 el edificio de la corte fué destruido y no se encontró ningún otro local en el.día señalado; que la corte de distrito fue instalada en el local que ocupa ahora en el mes de noviembre de 1918; que por razones de desorgani-*846z ación de los archivos de la corte no continuaban las sesiones hasta el día 11 de diciembre de 1918; que el caso fné se-ñalado nuevamente para el día 19 de enero de 1919, cuando fue suspendido por justa causa o sea debido.a la existencia de la influenza, pero sin el consentimiento del acusado según aparece de la certificación del secretario; que el caso fue señalado para el día 20 de marzo de 1919, en cuya fecha el fiscal de clistiito sin haber notificado al acusado solicitó una nueva suspensión fundada en que uno de los testigos del go-bierno, un médico, era miembro de la Legislatura que enton-ces estaba celebrando sesiones; que el caso fue señalado nue-vamente para el día 18 de junio de 1919 y entonces el fiscal de distrito presentó la misma moción que había hecho en. marzo de 1919 y por igual razón; el acusado entonces se opuso a la moción porque el caso había estado pendiente por espacio de casi un año y dicho acusado estaba dispuesto a aceptar y admitir el informe del testigo perito en el caso; que el fiscal de distrito estuvo conforme en entrar a juicio siempre que el acusado. aceptara y admitiera también que había disparado contra la interfecta; que al negarse el acu-sado, la corte, a instancia del fiscal de distrito, decretó nue-vamente la suspensión del juicio.
El derecho que tiene un acusado a un juicio rápido es un precepto constitucional y creemos que ha sido infringido en este caso sin que tengamos que hacer referencia especial al-guna al artículo 448 del Código de Enjuiciamiento Criminal que prescribe la celebración del juicio dentro de 120 días cuando no se muestra justa causa para la demora. Sin dis-cutir ningún otro aspecto de la ley que exime a los miembros de la Legislatura de comparecer como testigos, es dudoso si el derecho que tiene un acusado no sería superior al privi-legio legislativo y que si el fiscal del distrito no puede con-venir en una fecha para que- comparezca el miembro de-la Legislatura entonces el gobierno deberá proceder, no obs-*847tante, a la celebración del juicio. Sin embargo, cuando en el mes de jimio fné alegada esta misma razón por segunda vez y el acusado estaba conforme en aceptar el informe del perito médico, desapareció todo motivo para una suspensión. Todas las veces que el caso tuvo que ser demorado se bizo sin el consentimiento del acusado. El caso había estado pen-diente desde el mes de septiembre. La mera razón de que el día señalado para el juicio existía una epidemia no im-pedía que se hubiera hecho un nuevo señalamiento de la causa poco tiempo después. La conveniencia de la corte en lo que respecta a sus términos no es superior al derecho que tiene el acusado cuando el caso ha sido suspendido indefi-nidamente sin su consentimiento. La corte podía señalar un día particular de ser necesario. Generalmente los acusados no insisten en los juicios rápidos pero tienen el derecho de hacerlo. Pero aun aceptando el texto literal del artículo 448 creemos que han transcurrido más dé 120 días sin demos-trarse justa causa para la demora. Después de enero y hasta el mes de junio no existía verdadera razón para no someter a juicio del acusado, aun cuando una parte del tiempo anterior no podía haberse incluido como parte de los 120 días. Transcurrieron nueve meses. Sin hacer gran insistencia en ninguna fase especial del caso, el acusado no ha tenido el juicio rápido que la ley exige. El solicitó el sobreseimiento de la causa en la corte inferior el cual debió haberse de-cretado.
Debe expedirse un auto perentorio de mandamus orde-nando el sobreseimiento de la acusación.
Expedido el auto de mandamus, ordenándose el sobreseimiento de la acusación.
Jueces concurrentes: Sres. Asociados del Toro, Aldrev y Hutchison..
El Juez Presidente Sr. Hernández no tomó parte en la resolución de este caso.